EXAMINER'S AMENDMENT/COMMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 1, 5, 12, 16, 19 and 20 have been amended as follows: 
1. A vibration-type actuator comprising: 
a plurality of vibration body units each including a vibration body including an elastic body and an electro-mechanical energy conversion element; and 
a contact body configured to come into contact with a plurality of the vibration bodies, wherein the contact body and the plurality of the vibration bodies relatively move in a predetermined direction, 
a first vibration body unit, which includes at least one of [[the vibration body units]] the plurality of vibration body units, includes a restriction unit configured to fix the first vibration body unit and restrict a degree of freedom in the predetermined direction, and 
a second vibration body unit, which includes at least one of [[the vibration body units]] the plurality of vibration body units, includes a supporting guide unit configured to support the second vibration body unit while the second vibration body unit being movable in a direction orthogonal to the predetermined direction.
5. The vibration-type actuator according to claim 1, 
wherein [[the vibration body units]] the plurality of vibration body units each includes a holding unit configured to hold the vibration body, and 
at least one of [[the vibration body units]] the plurality of vibration body units includes a contact body supporting unit, which is provided to the holding unit and is configured to restrict a degree of freedom of the contact body to guide the contact body in the predetermined direction.
7. The vibration-type actuator according to claim 5, wherein the contact body supporting unit is provided on the holding unit of each of two of [[the vibration body units]] the plurality of vibration body units positioned at both ends in the predetermined direction.
12. The vibration-type actuator according to claim 1, wherein [[the vibration body units]] the plurality of vibration body units each includes a pressing unit configured to press and contact the vibration body against the contact body and a reaction force receiving unit configured to receive reaction force of pressing force applied by the pressing unit.
16. An apparatus comprising: one or more of the vibration-type [[actuators]] actuator according to claim 1; and a main body on which the vibration-type [[actuators are]] actuator is fixed by the restriction unit.
19. A multi-axis stage unit comprising: 
a fixed portion including a vibration-type actuator, which comprises a plurality of vibration body units each including a vibration body including an elastic body and an electro-mechanical energy conversion element, and comprises a contact body configured to come into contact with a plurality of the vibration bodies; and 
a stage connected to the contact body, wherein the contact body and the plurality of the vibration bodies relatively move in a predetermined direction, 
a first vibration body unit, which includes at least one of [[the vibration body units]] the plurality of vibration body units, includes a restriction unit configured to fix the first vibration body unit and restrict a degree of freedom in the predetermined direction, and 
a second vibration body unit, which includes at least one of [[the vibration body units]] the plurality of vibration body units, includes a supporting guide unit configured to support the second vibration body unit while the second vibration body unit being movable in a direction orthogonal to the predetermined direction.
20. An articulated robot comprising: 
a vibration-type actuator, which comprises a plurality of vibration body units each including a vibration body including an elastic body and an electro-mechanical energy conversion element, and comprises a contact body configured to come into contact with a plurality of the vibration bodies, the vibration-type actuator serving as a driving source, 
wherein the contact body and the plurality of the vibration bodies relatively move in a predetermined direction, 
a first vibration body unit, which includes at least one of [[the vibration body units]] the plurality of vibration body units, includes a restriction unit configured to fix the first vibration body unit and restrict a degree of freedom in the predetermined direction, and 
a second vibration body unit, which includes at least one of [[the vibration body units]] the plurality of vibration body units, includes a supporting guide unit configured to support the second vibration body unit while the second vibration body unit being movable in a direction orthogonal to the predetermined direction.


Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4 November 2020 and 27 May 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 19 and 20 are allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a vibration-type actuator/a multi-axis stage unit/an articulated robot comprising, inter alia, the contact body and the plurality of the vibration bodies relatively move in a predetermined direction, 
a first vibration body unit, which includes at least one of the plurality of vibration body units, includes a restriction unit configured to fix the first vibration body unit and restrict a degree of freedom in the predetermined direction, and 
a second vibration body unit, which includes at least one of the plurality of vibration body units, includes a supporting guide unit configured to support the second vibration body unit while the second vibration body unit being movable in a direction orthogonal to the predetermined direction.
Claims 2-180 depend directly or indirectly on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Arakawa et al. (U.S. Patent No. 10958193) discloses a piezoelectric driving device capable of moving two members relative to each other in a stable attitude, and an electronic-component-transporting device, a robot, a projector, and a printer each including the piezoelectric driving device are provided.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





6 November 2021
/EMILY P PHAM/Primary Examiner, Art Unit 2837